Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-20-2006

Pui v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3964




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Pui v. Atty Gen USA" (2006). 2006 Decisions. Paper 175.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/175


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL


                 IN THE UNITED STATES COURT
                          OF APPEALS
                     FOR THE THIRD CIRCUIT


                            NO. 05-3964


                            JOHAN PUI,
                             Petitioner

                                  v.

        ATTORNEY GENERAL OF THE UNITED STATES



On Petition for Review of an Order of the Board of Immigration Appeals
                           No. A95-165-311
             Immigration Judge: Hon. Rosalind K. Malloy


           Submitted Pursuant to Third Circuit LAR 34.1(a)
                         November 9, 2006

  BEFORE: SCIRICA, Chief Judge, and McKEE and STAPLETON,
                      Circuit Judges

                 (Opinion Filed : November 20, 2006)
                                 OPINION OF THE COURT




STAPLETON, Circuit Judge:


         Johan Pui is a native and citizen of Indonesia. At his removal hearing, he

conceded removability but sought asylum, withholding of removal, and protection under

the Convention Against Torture. The IJ denied Pui’s applications. When the BIA

affirmed this decision, this timely petition for review followed. In this appeal, Pui

challenges only the ruling that he is not entitled to withholding of removal based upon his

“showing that both he and his family have been persecuted on behalf of their beliefs

[Christian] and ethnic background [Chinese] and that the situation in Indonesia” is such

that persecution would in all likelihood reoccur upon his return there.1 Appellant’s Br. at

3.

         Pui’s claim of past ethnic and religious persecution in Indonesia rests primarily on

his testimony that (1) a mob of native Muslim Indonesians, rioting in a Chinese section of

Jakarta in May of 1998, forced their way into his father’s store, threw the merchandise

into the street, ripped off Pui’s pants and touched his buttocks, and ultimately burned the


     1
    The IJ denied Pui’s application for asylum as untimely, and the BIA agreed. We
would have no jurisdiction to review this determination. 8 U.S.C. § 1158(a)(3). Pui’s
briefing before us does not rely upon the Convention Against Torture.
                                               2
building to the ground, and (2) Pui’s Catholic church was also burned to the ground in

1998.

        The BIA disposed of this claim in the following manner:

                We agree with the Immigration Judge’s ultimate denial of the
        respondent’s claim for withholding if removal, The respondent asserted
        that he feared persecution, in part, because he is a Christian. Although the
        respondent testified that his church in Indonesia was “burned” in 1998, (Tr.
        at 29), he failed to mention this critical event in either of his written
        statements or in his application. The respondent also testified that he had
        attended a particular church in the United States every Sunday for some 3
        years since he arrived, yet when asked the name of the church’s pastor he
        replied, “Father, Indonesian guy, I forgot. See Tr. at 41-42. Immigration
        Judge, expressly stated that he disbelieved the respondent’s assertion of
        being Christian. Since the Immigration Judge found that the respondent’s
        statements could not be believed, the Immigration Judge made an adverse
        credibility finding. The Immigration Judge also discussed the respondent’s
        lack of responsiveness to a number of questions; this further supports the
        adverse credibility finding as the respondent was clearly evasive regarding
        his reasons why he came to the United States. See Tr. at 30-34, 45, 53-56.
        We find no clear error in the Immigration Judge’s determination that the
        respondent lacked credibility. 8 C.F.R. § 1003.1(d)(3)(i), See generally,
        Ambartsoumian v. Ashcroft, 388 F.3d 85, 93 (3d Cir. 2004). The
        respondent’s lack of credibility implicates his entire claim, and the
        respondent offered no corroboration of the church fire or of the fire he
        claims that was set at his father’s store/house.

               We also note that the respondent’s ethnic Chinese family members,
        some of whom are Christian, have reportedly not experienced any
        difficulties since the 1998 riots. While the respondent has shown that
        ethnic Chinese Christians in Indonesia have experienced problems and
        discrimination he has not shown that there is an actual “pattern or practice”
        of persecution of similarly situated individuals. The facts of this case are
        similar to those we considered in Matter of A-M-, 23 I&N Dec. 737 (BIA
        2005), where we found no such pattern or practice in Indonesia. The
        United States Court of Appeals for the Third Circuit, under whose
        jurisdiction this case falls, has also rejected such a claim on similar facts as
        presented to it. See Lie v. Ashcroft, 396 F.3d 530, 537-538, & n.4 (3d Cir.
        2005). The evidence here also fails to reflect that the respondent would be

                                               3
       “singled out” for persecution upon return. There is no indication that the
       rioters or others have any particular interest in this individual respondent,
       and he lived in Indonesia without difficulty for more than 2 years after the
       1998 riots. The respondent has not shown that it is more likely than not his
       life or freedom would be threatened upon return. See section 241(b)(3) of
       the Act.

App. at 48 (footnotes omitted).

       There is ample record support for the conclusion of the IJ and the BIA that Pui

lacked credibility. This fact, the fact that Pui remained in Indonesia for two years after

1998 without further incident, the fact that his family has remained in Indonesia without

any difficulties since 1998, and the fact that no “pattern and practice” of persecution

within the teachings of Lie v. Ashcroft, 396 F.3d 530 (3d Cir. 2005), has been shown

require that we deny Pui’s petition for review.

       Given our decision in Lie and the BIA’s record supported ruling on Pui’s

credibility, each of his three arguments is either not relevant or without merit.

       The petition for review will be denied.




                                              4